Opinion issued May 30, 2019




                                      In The

                               Court of Appeals
                                     For The

                            First District of Texas
                             ————————————
                               NO. 01-19-00246-CR
                             ———————————
                     IN RE ROBERT GLEN DAVIS, Relator



             Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

      Relator Robert Glenn Davis has filed a petition for writ of mandamus, asking

that we order the court reporter to transcribe certain video recordings.1 We dismiss

for lack of jurisdiction.




1
      The underlying case is Robert Glen Davis v. State, cause number 903461, pending
      in the 184th District Court of Harris County, Texas, the Honorable Abigail
      Anastasio presiding.
      By statute, an appellate court has the power to issue a writ of mandamus

against a district or county court judge. See TEX. GOV’T CODE ANN. § 22.221(b). An

appellate court may also issue a writ of mandamus to enforce its jurisdiction. See id.

§ 22.221(a); In re Smith, 263 S.W.3d 93, 95 (Tex. App.—Houston [1st Dist.] 2006,

orig. proceeding).

      But relator is not seeking a writ of mandamus against a county or district court

judge. Instead, he is seeking mandamus relief against a court reporter. And, the

actions by the court reporter that he is challenging do not concern a pending appeal

in this court and thus do not concern enforcement of our jurisdiction.2 Accordingly,

we have no jurisdiction to grant the relief relator seeks.

      The petition is dismissed for lack of jurisdiction.

                                   PER CURIAM

Panel consists of Justices Keyes, Kelly, and Goodman.
Do not publish. TEX. R. APP. P. 47.2(b).




2
      Relator’s criminal conviction was affirmed in 2004. See Davis v. State, No. 01–03–
      00170–CR, 2004 WL 1404004 (Tex. App.—Houston [1st Dist.] June 24, 2004, pet.
      ref’d). No other proceedings or appeals are pending in this Court.
                                           2